DETAILED ACTION
This is a first action on the merits.  Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 6/22/2020 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language, specifically DE 19826132, DE 102004012355, DE 102004048700, DE 102011102860.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intermediate space ends before the tooth foot (claim 3); the intermediate space ends after the tooth foot (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
In paragraphs 11, 15, and 31, the usage of the term “orbital” is unclear because the term “orbital” appears to be used by the specification to mean “circular” or “circumferential” while the accepted meaning of “orbital” is the motion of a planet or object following a curved path as it moves around another planet, etc. (see, e.g., Oxford Learner’s Dictionary).  While applicant can act as his or her own lexicographer to specifically define a term contrary to its ordinary meaning, it should be clear how the term is redefined.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:    
in claim 8, the limitation “the ring gear is molded onto the base part and in particular the base part is molded onto the main body” should be corrected to --the ring gear is molded onto the base part, and the base part is molded onto the main body--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 6-7, the limitation “the ring gear is mounted by an axial end on the base part” renders the claim indefinite because it is unclear if the claim is meant to recite the ring gear has an axial end which is mounted to the base part, or if the claim is meant to recite the base part includes an axial end to which the ring gear is mounted.
Regarding claim 2, line 2, the limitation “the tooth foot” renders the claim indefinite because it is unclear which tooth foot is being referenced by the claim.
Regarding claim 3, lines 3-4, the limitation “the intermediate space ends before the tooth foot” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  Para. 34 discloses that the space 74 ends at or in the tooth foot 71 in the radial direction, and fig. 4 shows space 74 ending at tooth foot 71 in the radial direction.  The disclosure does not disclose space 74 ending before the tooth foot 71.
Regarding claim 5, lines 3-4, the limitation “the intermediate space ends after the tooth foot” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  Para. 34 discloses that the space 74 ends at or in the tooth foot 71 in the radial direction, and fig. 4 shows space 74 ending at tooth foot 71 in the radial direction.  The disclosure does not disclose space 74 ending after the tooth foot 71.
Regarding claim 6, the limitation “the intermediate space is orbital” renders the claim indefinite because the term “orbital” in the claim appears to be used by the claim to mean “circular” or “circumferential”, while the accepted meaning of “orbital” is the motion of a planet or object following a curved path as it moves around another planet, etc. (see, e.g., Oxford Learner’s Dictionary).  The term is indefinite because the specification does not clearly redefine the term.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Regarding claims 7 and 12, the limitation “preferably” renders the claim indefinite because it is unclear whether the limitations following the limitation are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the limitation “the base part has an orbital depression” renders the claim indefinite because the term “orbital” in the claim appears to be used by the claim to mean “circular” or “circumferential”, while the accepted meaning of “orbital” is the motion of a planet or object following a curved path as it moves around another planet, etc. (see, e.g., Oxford Learner’s Dictionary).  The term is indefinite because the specification does not clearly redefine the term.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claims 2-12 are also rejected as being dependent upon a rejected base claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aida et al., JP 2016-130558.
Regarding claim 1, as best understood, Aida et al. discloses a support structure for at least one gear wheel of a geared motor of an electrically operable brake, the support structure comprising 
a main body (e.g., see fig. A below), 
a base part (e.g., see fig. A below), and 
a ring gear having an inner toothing (e.g., 55, fig. 5), 
wherein the main body has at least one axle element for rotatably mounting the at least one gear wheel, or at least one connection point for an axle element for rotatably mounting the at least one gear wheel (e.g., see fig. 5), 
wherein the ring gear is mounted by an axial end on the base part (e.g., see fig. A below) and is designed to be used as an outer gear wheel of a planetary gear mechanism, and wherein the inner toothing of the ring gear has a plurality of tooth elements which each extend from a tooth foot to a tooth head in the radial direction relative to a central axis of the ring gear (e.g., see fig. 5), and 
an intermediate space is provided between the inner toothing and the base part and exposes a region of the tooth head of at least individual or some tooth elements (e.g., see fig. A below).

    PNG
    media_image1.png
    747
    614
    media_image1.png
    Greyscale

Figure A: Fig. 5 of Aida et al. with some claimed elements labeled

Regarding claim 2, as best understood, Aida et al. discloses the intermediate space ends in the region of the tooth foot (e.g., see fig. A above).  
Regarding claim 5, as best understood, Aida et al. discloses starting from the tooth head and viewed in the radial direction relative to the central axis of the ring gear, the intermediate space ends after the tooth foot (e.g., see fig. A above).  
Regarding claim 6, as best understood, Aida et al. discloses the intermediate space is orbital (e.g., see fig. A above).  
Regarding claim 7, as best understood, Aida et al. discloses the intermediate space is formed by a preferably slot-like material cutout, in particular a notch (e.g., see fig. A above).  
Regarding claim 12, as best understood, Aida et al. discloses gear assembly for a geared motor of an electrically operable brake, wherein the gear assembly can be actively connected on the input side to a drive machine and on the output side preferably to an operating element of the electrically operable brake, and comprises a planetary gear mechanism (e.g., 50, fig. 5), at least one spur gear stage (e.g., 36/41, fig. 5) and a support structure as claimed in any of the preceding claims (see rejection above), 
wherein the ring gear of the support structure forms an outer gear wheel of the planetary gear mechanism (e.g., see fig. 5), and at least one axle element is provided on the main body of the support structure, on which element a gear wheel of the at least one spur gear stage is rotatably mounted (e.g., see fig. A above).  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al., US Patent Application Publication 2018/0202517.
Regarding claim 1, as best understood, Jang et al. discloses a support structure for at least one gear wheel of a geared motor of an electrically operable brake, the support structure comprising 
a main body (e.g., see fig. B below), 
a base part (e.g., see fig. B below), and 
a ring gear having an inner toothing (e.g., 400, fig. 5), 
wherein the main body has at least one axle element for rotatably mounting the at least one gear wheel, or at least one connection point for an axle element for rotatably mounting the at least one gear wheel (e.g., see fig. 5), 
wherein the ring gear is mounted by an axial end on the base part (e.g., see fig. B below) and is designed to be used as an outer gear wheel of a planetary gear mechanism, and wherein the inner toothing of the ring gear has a plurality of tooth elements which each extend from a tooth foot to a tooth head in the radial direction relative to a central axis of the ring gear (e.g., see fig. 5), and 
an intermediate space is provided between the inner toothing and the base part and exposes a region of the tooth head of at least individual or some tooth elements (e.g., see fig. B below).


    PNG
    media_image2.png
    861
    594
    media_image2.png
    Greyscale

Figure B: Enlarged, rotated, and labeled view of Fig. 5 of Jang et al. 
Regarding claim 2, as best understood, Jang et al. discloses the intermediate space ends in the region of the tooth foot (e.g., see fig. B above).  
Regarding claim 3, as best understood, Jang et al. discloses starting from the tooth head and viewed in the radial direction relative to the central axis of the ring gear, the intermediate space ends before the tooth foot (e.g., see fig. B above).  

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al., US Patent Application Publication 2015/0233434.
Regarding claim 1, as best understood, Jang et al. discloses a support structure for at least one gear wheel of a geared motor of an electrically operable brake, the support structure comprising 
a main body (e.g., see fig. C below), 
a base part (e.g., see fig. C below), and 
a ring gear having an inner toothing (e.g., 52, fig. 3), 
wherein the main body has at least one axle element for rotatably mounting the at least one gear wheel, or at least one connection point for an axle element for rotatably mounting the at least one gear wheel (e.g., see fig. 3), 
wherein the ring gear is mounted by an axial end on the base part (e.g., see fig. C below) and is designed to be used as an outer gear wheel of a planetary gear mechanism, and wherein the inner toothing of the ring gear has a plurality of tooth elements which each extend from a tooth foot to a tooth head in the radial direction relative to a central axis of the ring gear (e.g., see fig. 3), and 
an intermediate space is provided between the inner toothing and the base part and exposes a region of the tooth head of at least individual or some tooth elements (e.g., see fig. C below).


    PNG
    media_image3.png
    950
    757
    media_image3.png
    Greyscale

Figure C: Enlarged, rotated, and labeled cross section of Fig. 3 of Hayashi et al. 

Regarding claim 2, as best understood, Hayashi et al. discloses the intermediate space ends in the region of the tooth foot (e.g., see fig. C above).  
Regarding claim 4, as best understood, Hayashi et al. discloses starting from the tooth head and viewed in the radial direction relative to the central axis of the ring gear, the intermediate space ends at or in the tooth foot (e.g., see fig. C above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aida et al., JP 2016-130558.
Regarding claim 8, Aida et al. discloses the ring gear is mounted onto the base part and in particular the base part is molded onto the main body.
Aida et al. does not disclose the ring gear is molded onto the base part.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the ring gear and housing of Aida et al. from one part, in order to yield the predictable result of reducing the number of parts, and since it has been held that making formerly separable parts integral involves only routing skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aida et al., JP 2016-130558, in view of Halasy-Wimmer et al., U.S. Patent 7,325,658.
Regarding claim 9, Aida et al. does not disclose the support structure is a plastic part and consists of plastic or comprises plastic.  
Halasy-Wimmer et al. discloses making a housing out of plastic (col. 2, line 31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the housing of Aida et al. made of plastic as disclosed by Halasy-Wimmer et al., in order to yield the predictable result of making the structure lighter.
Regarding claim 10, Aida et al., as modified, discloses the base part has a passage opening and, in the radial direction relative to the central axis of the ring gear, an edge portion of the passage opening protrudes inwardly over the inner toothing (e.g., see fig. 5).  
Regarding claim 11, as best understood, Aida et al., as modified, discloses the base part has an orbital depression which is configured for rotatable mounting of a planet carrier of the planetary gear mechanism (e.g., see fig. 5).  

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619